      Case: 1:20-cv-00069-SA-RP Doc #: 11 Filed: 08/04/21 1 of 1 PageID #: 1167



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

THEOTIS RANDLE                                                                       PETITIONER

v.                                                                            No. 1:20CV69-SA-RP

JOSHUA DAVIS                                                                        RESPONDENT

                                       FINAL JUDGMENT

       In accordance with the memorandum opinion issued today in this cause, the State’s motion to

dismiss is GRANTED, and the instant petition for a writ of habeas corpus is DISMISSED with

prejudice and without evidentiary hearing as untimely filed under 28 U.S.C. § 2244(d).

       SO ORDERED, this, the 4th day of August, 2021.

                                                      /s/ Sharion Aycock
                                                      U. S. DISTRICT JUDGE
